Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charmaine Denise Jackson appeals the district court’s orders granting Appellees’ motion for summary judgment and denying Appellant’s motions for counsel and to reopen discovery. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jackson v. Am. Healthways Gov’t Servs., Inc., No. 8:07-cv-03244-PJM, 2009 WL 2487113 (D.Md. Aug. 12, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.